UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the quarterly period ended March31, 2016 or ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF1934 Commission File Number001-35073 GEVO, INC. (Exact name of registrant as specified in its charter) Delaware 87-0747704 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 345 Inverness Drive South, Building C, Suite 310 Englewood, CO 80112 (303) 858-8358 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (Section232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act: Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer x(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes¨No x As of April 30, 2016, 38,458,548 shares of the registrant’s common stock were outstanding. GEVO, INC. FORM10-Q FOR THE QUARTERLY PERIOD ENDED March 31, 2016 INDEX Page PART I. FINANCIAL INFORMATION Item1. Financial Statements 3 Consolidated Balance Sheets as of March 31, 2016 (unaudited) and December 31, 2015 3 Consolidated Statements of Operations for the three months ended March 31, 2016 and 2015 (unaudited) 4 Consolidated Statements of Cash Flows for the threemonths ended March 31, 2016 and 2015 (unaudited) 5 Notes to Unaudited Consolidated Financial Statements 8 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item3. Quantitative and Qualitative Disclosures About Market Risk 34 Item4. Controls and Procedures 34 PART II. OTHER INFORMATION Item1. Legal Proceedings 35 Item1A. Risk Factors 35 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item3. Defaults Upon Senior Securities 37 Item4. Mine Safety Disclosures 37 Item5. Other Information 37 Item6. Exhibits 38 Signatures 41 2 PART I. FINANCIAL INFORMATION Item1. Financial Statements. GEVO,INC. Consolidated Balance Sheets (in thousands, except share and per share amounts) (unaudited) March 31, December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable Inventories Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Restricted deposits Deposits and other assets Total assets $ $ Liabilities Current liabilities: Accounts payable and accrued liabilities $ $ Current portion of secured debt, net Current portion 2017 Notes recorded at fair value - Derivative warrant liability Other current liabilities - Total current liabilities Long-term portion of secured debt, net 63 Long term portion 2017 Notes recorded at fair value - 2022 Notes, net Other long-term liabilities Total liabilities Commitments and Contingencies (see Note 11) Stockholders' Equity Common stock, $0.01 par value per share; 250,000,000 authorized; 28,084,277 and 21,607,048 shares issued and outstanding at March 31, 2016 and December31, 2015, respectively Additional paid-in capital Deficit accumulated ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to unaudited consolidated financial statements. 3 GEVO, INC. Consolidated Statements of Operations (in thousands, except share and per share amounts) (unaudited) ThreeMonthsEndedMarch 31, Revenue and cost of goods sold Ethanol sales and related products, net $ $ Hydrocarbon revenue Grant and other revenue Total revenues Cost of goods sold Gross loss ) ) Operating expenses Research and development expense Selling, general and administrative expense Total operating expenses Loss from operations ) ) Other (expense) income Interest expense ) ) Gain on conversion of debt - (Loss)/Gain from change in fair value of the 2017 Notes ) Gain from change in fair value of derivative warrant liability Other income - 11 Total other income, net Net loss ) ) Net loss per share- basic and diluted $ ) $ ) Weighted-average number of common shares outstanding - basic and diluted See notes to unaudited consolidated financial statements. 4 GEVO, INC. Consolidated Statements of Cash Flows (in thousands) (unaudited) See notes to unaudited consolidated financial statements. Three Months Ended March 31, Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Gain from change in fair value of derivative warrant liability ) ) Loss/(Gain) from change in fair value of the 2017 Notes ) Gain on conversion of debt - ) Stock-based compensation Depreciation and amortization Non-cash interest expense Other non-cash expenses - 25 Changes in operating assets and liabilities: Accounts receivable Inventories ) Prepaid expenses and other current assets ) Accounts payable, accrued expenses, and long-term liabilities ) ) Net cash used in operating activities ) ) Investing Activities Acquisitions of property, plant and equipment ) ) Net cash used in investing activities ) ) See notes to unaudited consolidated financial statements. 5 GEVO, INC. Consolidated Statements of Cash Flows - Continued (in thousands) (unaudited) Three Months Ended March 31, Financing Activities Payments on secured debt ) ) Debt and equity offering costs ) ) Proceeds from issuance of common stock and common stock units - Proceeds from the exercise of warrants 65 Net cash (used in) provided by financing activities ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents Beginning of period End of period $ $ See notes to unaudited consolidated financial statements. 6 GEVO, INC.
